Citation Nr: 1622438	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-30 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the reduction of the disability rating for lumbar strain with degenerative joint disease, degenerative disc disease, and spinal stenosis ("back disability") from 40 to 10 percent, effective July 1, 2008, was proper.  

2.  Entitlement to an increased rating for the back disability, evaluated as 40 percent disabling prior to July 1, 2008, 10 percent disabling from July 1, 2008, 20 percent disabling from March 9, 2011, and 40 percent disabling from February 21, 2012.

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).
  

REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1955 to December 1961.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from April 2008 and November 2014 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a November 2011 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.  

Subsequently, in January 2012, the Board remanded this case for further development.  Unfortunately, the Board finds that additional development is necessary prior to appellate review.  

The issue of TDIU has been raised during the adjudicatory process of the underlying disabilities.  As such, TDIU it is part and parcel of the claim for benefits for the underlying disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In addition, the issue of entitlement to regular aid and attendance has been raised by the record in an April 12, 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing at the RO on April 8, 2016.  However, prior to the hearing, the Veteran's attorney requested a continuance of the hearing, as she had been unable to contact him.  Under 38 C.F.R. § 20.704(c), a Board hearing may be rescheduled upon request by either the Veteran or his attorney.    

Since Board hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a)), the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700.

Next, as was noted in the Introduction section of this decision, the issue of TDIU has been raised during the adjudicatory process of the underlying disabilities; as such, TDIU it is part and parcel of the claim for benefits for the underlying disabilities.  See Rice, 22 Vet. App. 447.  

An October 2014 VA examiner stated in his report that the Veteran is unable to perform heavy, light, or sedentary work due to his service-connected back disability.    

The Veteran has not been provided with VCAA notice of concerning the requirements of attaining a TDIU, nor has he been provided with an opportunity to complete the appropriate claims form, which is designed to elicit the information necessary and relevant for VA to fully and fairly adjudicate the issue of entitlement to a TDIU.  In view of these circumstances, the Board finds that it is appropriate to remand the issue of TDIU so that all the proper development and consideration may made by the AOJ in the first instance.  

Finally, the Board notes that the April 2016 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (VA Form 21-2680) suggests that some of the Veteran's lower extremity symptoms previously attributed to his service-connected radiculopathy may actually be related to a non-service-connected disease, and that his lower extremity symptoms have worsened significantly since the last VA examination in October 2014.  Review of the claims file indicates that, in May 2016, the RO requested a VA examination pertaining to the new aid and attendance claim as well as the radiculopathy rating claim on appeal to clarify the current diagnosis, differentiate symptoms, if applicable, and determine the current severity of the service-connected radiculopathy.  In light of the pending examination request, the Board will not remand the increased rating claim for a new VA examination, but notes that, if, for some reason, the requested examination does not take place, a VA examination may be necessary to provide clarity as to the etiology of his lower extremity symptoms and the current severity of his service-connected radiculopathy.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with the appropriate notice and claims forms related to TDIU, and undertake any additional development deemed necessary.  Then, adjudicate the issue of entitlement to a TDIU.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.

2.  Schedule the Veteran for a videoconference hearing at the Philadelphia RO.  He and his attorney must be afforded adequate notice of the date and location of his hearing.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



